Citation Nr: 0529251	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a head injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty in the Army from October 
1977 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which denied the veteran's 
claim for a rating in excess of 10 percent for residuals of a 
head injury.  In January 2004, the Board remanded the claim 
to the RO for additional compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.), for additional updated treatment records to be 
obtained, and for the RO to consider evidence which had been 
submitted without waiver which the RO had not previously 
considered.  These actions have been accomplished, and the 
case has now been returned to the Board.


FINDINGS OF FACT

1.  The veteran's residuals of a head injury are manifested 
by headaches which occur approximately four to five times a 
week, and which are related to a history of an automobile 
accident while in service.  

2.  The veteran has not been diagnosed with multi-infarct 
dementia associated with brain trauma in association with his 
headaches.   


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of a head injury have not been met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2005); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045, 8100, 9403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in April 
2002 and February 2004 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from April 2002 and February 2004 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from April 2002 and February 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SOC dated in September 2002 
and an SSOC dated in June 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for residuals of a head injury

The veteran seeks a rating higher than 10 percent for his 
service-connected residuals of a head injury.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Historically, the veteran sustained injuries to his neck and 
head in service during an automobile accident.  Service 
connection was granted and a 10 percent rating was assigned 
under Diagnostic Code 8045 for head injury/headaches.

Diagnostic Code 8045, governing brain disease due to trauma, 
specifies that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045; 
38 C.F.R. § 4.130, Diagnostic Code 9304.

In December 2000, the veteran was given a VA neurological 
examination.  He reported that he had experienced a motor 
vehicle accident which caused trauma to the head during 
service.  He said he began experiencing headaches after the 
accident, but did not place any importance on it.  He said 
his headaches were usually located over the right 
hemicranium, were oppressive in quality, and lasted up to 
several hours.  He was able to continue working with the 
headaches, and they were alleviated by medication.  At times 
they were accompanied by blurring of vision and a sensation 
of dizziness.  He said he had one to three headaches each 
week.  He reported that once or twice a month the pain from 
his headaches was so severe that he had to interrupt all 
activity and go to bed.  He was not being followed-up 
medically for this.  On objective examination, he had good 
memory and fair insight and judgement.  There was no aphasia, 
apraxia, or agnosia, and no impairment of the cranial nerves.  
He had normal gait, negative Romberg and tandem, and no 
dysmetria or dyssynergia.  He was able to walk on his heels 
and toes and squat, and had a grossly normal sensory system.  
Deep tendon reflexes were symmetric all over, and there were 
no pathologic reflexes.  The examiner's diagnosis was status 
post trauma to the head.  

In March 2002, the veteran was given another VA neurological 
examination.  He reported frequent headaches since his 
accident during service.  He was currently experiencing a 
headache approximately once a week.  There were no 
precipitating factors other than stressful situations.  
Lights, sounds, noise, and dramatic movements served as 
aggravating factors and his headaches were associated with 
photophobia, sonophobia, and kinesophobia.  Resting in a dark 
room was an alleviating factor.  He took medication with good 
relief for a few hours.  The severity of his headaches was 
occasionally 5 out of 10 on a scale of 1 to 10, but was 
sometimes a 10 out of 10.  There was no weakness or fatigue 
associated with the headaches, but there was some functional 
loss in that he could not perform activities of daily living 
when he had headaches.  He was currently not working.  On 
physical examination, executive functions were within normal 
limits and cranial nerves were intact.  Motor examination 
showed intact strength with normal tone, bulk, and range of 
motion.  Sensory examination was intact to all modalities.  
Cerebellar and extrapyramidal examinations were pristine.  
Deep tendon reflexes were normal throughout.  There were no 
pathological reflexes.  The examiner's diagnosis was 
headaches with migraine characteristics.

In May 2004, the veteran was given a private neurological 
evaluation.  He complained of headaches approximately four to 
five times a week.  These were moderate to severe in 
intensity, oppressive, and associated with nausea, 
photophobia, and phonophobia.  They were partially relieved 
with medication.  Prophylactic treatment had not provided 
adequate response.  On neurological examination, there were 
no abnormalities and all tests were within normal limits.  
Computed tomography (CT) of the brain and 
electroencephalogram were normal.  The examiner's impressions 
were chronic headache, post-traumatic versus vascular 
headache, and cerebral concussion by history.

Based on the evidence above, the Board finds that the medical 
evidence of record supports a finding of a 10 percent 
evaluation, but no more, for the veteran's residuals of a 
head injury.  The Board concludes that the veteran's 
headaches are related to the neck and head injuries he 
sustained in service and should be rated as "brain injury due 
to trauma" under Diagnostic Code 8045.  Under this criteria, 
no greater than a 10 percent evaluation is warranted for 
subjective complaints of headaches due to post traumatic 
injury, regardless of the level of disability, in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  As no such diagnosis is of record, an 
evaluation higher than 10 percent is not warranted.

The Board has considered the possibility of rating the 
veteran's post-traumatic headaches under the criteria for 
migraine headaches, governed by Diagnostic Code 8100.  
However, after a review of the evidence, the Board finds that 
the veteran's disability is most appropriately rated under 
Diagnostic Code 8045 for brain disease due to trauma as the 
veteran has not been diagnosed with migraine headaches and 
the most recent neurological examination reflects that the 
headaches are post-traumatic and purely subjective, as 
neurological examination was negative for any abnormality and 
all tests were within normal limits.  Analysis under 
Diagnostic Code 8045 is also consistent with the veteran's 
initial claim for headaches, and he has essentially 
maintained that his headaches are due to injuries sustained 
to his head and neck while in the military.  Therefore, the 
Board concludes that Diagnostic Code 8045, and not Diagnostic 
Code 8100, is for application.

The Board notes that there is no evidence of record that the 
veteran's post-traumatic headaches cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitate frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his post-
traumatic headaches.  Records from the Social Security 
Administration reflect that the veteran has been under a 
disability as defined in the Social Security Act since August 
2000 as the result of various disabilities other than 
headaches.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for residuals of a head injury.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 10 percent for residuals of a head 
injury is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


